Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     May 12, 2015

The Court of Appeals hereby passes the following order:

A15D0378. IN RE: ESTATE OF SYLVIA ANN JOHNSTON.

       After Sylvia Ann Johnson died intestate in December 2014, the probate court
appointed Gina Raquel Bradley Price to serve as administrator of her estate. Calvin
Reid filed a petition to set aside Price’s letters of administration and for other relief.
The probate court entered an order revoking Price’s letters of administration and
appointing the county administrator to be the temporary administrator of Johnson’s
estate. Price then filed this application for discretionary appeal.1
       Price does not indicate why she elected to file an application for discretionary
appeal, and no provision of OCGA § 5-6-35 appears to apply here. Reid notes that
the portion of the trial court’s order appointing a temporary administrator is not
appealable. See OCGA § 53-6-30 (c) (“There shall be no appeal from an order
granting temporary letters of administration.”). The portion of the order removing
Price as administrator, however, is directly appealable. See In re Estate of Zeigler,
259 Ga. App. 807 (578 SE2d 519) (2003); In re Estate of Seig, 277 Ga. App. 361
(626 SE2d 577) (2006) (direct appeal from order denying motion to remove
administrator).


       1
        Reid’s argument that the application is untimely lacks merit. The probate
court’s order was entered on March 23, 2015, and this application was docketed 30
days later, on April 22, 2015. See OCGA § 5-6-35 (d) (application for discretionary
appeal must be filed “within 30 days of the entry of the order . . . complained of . . .”).
      This Court will grant a timely discretionary application if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Price shall have ten days from the date of this
order to file a notice of appeal with the probate court. See OCGA § 5-6-35 (g). The
clerk of the probate court is directed to include a copy of this order in the record
transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                                                            05/12/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




                                          2